UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4294


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORNELIUS ANTONIO BLACKWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00187-WO-1)


Submitted:   December 6, 2010              Decided:   December 21, 2010


Before DAVIS and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Anna Mills Wagoner, Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cornelius     Antonio   Blackwell            appeals    the    120-month

sentence imposed following his guilty plea to possession with

intent to distribute 114.6 grams of cocaine base, in violation

of 21 U.S.C. § 841(a)(1) (2006).                 On appeal, counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning      whether        Blackwell’s      sentence        was        reasonable.

Blackwell was advised of his right to file a pro se supplemental

brief, but he has not done so.                Finding no reversible error, we

affirm.

              The sole issue raised by counsel in the Anders brief

is whether the district court’s sentence was reasonable.                              In

reviewing a sentence, we must first ensure that the district

court did not commit any “significant procedural error,” such as

failing to properly calculate the applicable Guidelines range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing   to    adequately      explain   the    sentence.           Gall    v.   United

States, 552 U.S. 38, 51 (2007); United States v. Carter, 564

F.3d   325,    330   (4th   Cir.   2009).        Because      counsel       raises   the

claimed error for the first time on appeal, we review for plain

error.    United       States v.    Lynn,      592   F.3d     572,   577     (4th    Cir.

2010); see United States v. Olano, 507 U.S. 725, 732 (1993)

(detailing     plain    error    standard).          Our    review    of    the   record

                                          2
leads us to conclude that the district court did not commit

reversible procedural error in imposing Blackwell’s sentence.

             We next consider the substantive reasonableness of the

sentence, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.             If the sentence imposed is within the

appropriate Guidelines range, we may consider it presumptively

reasonable.         United States v. Mendoza-Mendoza, 597 F.3d 212,

216-17 (4th Cir. 2010).               The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”               United States v. Montes-Pineda, 445

F.3d    375,     379    (4th     Cir.    2006)     (internal     quotation    marks

omitted).      On review, Blackwell’s within-Guidelines sentence is

presumptively reasonable, and Blackwell has not rebutted that

presumption.        Therefore, we conclude that the district court

committed      no      reversible       substantive      error     in    sentencing

Blackwell.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We     therefore       affirm    Blackwell’s       conviction      and    120-month

sentence.      This court requires that counsel inform Blackwell, in

writing,    of   his     right   to     petition   the   Supreme    Court    of   the

United States for further review.                If Blackwell requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

                                           3
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Blackwell.     We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  4